Citation Nr: 1518331	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-36 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased evaluation for service-connected degenerative disc disease (DDD) of the thoracolumbar spine, L5-S1, with residual surgical scar, currently evaluated as 20 percent disabling, to include whether a temporary total rating is warranted past July 31, 2012 under the provisions of 38 C.F.R. § 4.30.  

2. Entitlement to service connection for a right leg disability, to include as secondary to service-connected DDD of the thoracolumbar spine, L5-S1, with residual surgical scar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the evidence demonstrates a worsening of the Veteran's service-connected lumbar spine disability, a remand is necessary to order a VA examination to determine the current level of severity of DDD of the lumbar spine for rating purposes.  The last VA examination (QTC) of the lumbar spine was in April 2009.  The Board notes that the issue of whether the Veteran's second temporary total rating (38 C.F.R. § 4.30) for DDD of the lumbar spine should be extended past July 31, 2012 is intertwined with the increased rating issue.

Additionally, the evidence shows that the Veteran had radiating pain down his right leg in connection with his low back pain in service.  See July 2003 Service Treatment Record (STR).  The assessment was radiculopathy.  The Veteran testified that he had a post-service diagnosis of sciatica, see Bd. Hrg. Tr. at 5; however the post-service evidence is unclear as to the underlying disease process of the right leg.  Upon VA examinations, neurological testing of the lower extremities were normal.  Yet, the record also demonstrates the Veteran's continued complaints of radiating pain down his right buttock and thigh in connection with his lumbar spine disability.  As such, an examination is ordered to determine the nature and etiology of any current right leg disability.

Lastly, at his Board hearing, the Veteran indicated that he has discussed his back problems with his primary care physician located in South Carolina who has considered ordering additional magnetic resonance imaging (MRI) testing for the Veteran's back.  See Bd. Hrg. Tr. at 10.  Upon remand, the Veteran should be provided an opportunity to submit any private records from this physician.  The virtual case file shows that there are VA treatment records through July 2013.  Any outstanding and relevant VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Enlist the Veteran's assistance in obtaining proper authorization to retrieve any relevant private treatment records from his primary care physician located in South Carolina (identified as Dr. M).  See Bd. Hrg. Tr. at 10.  

Obtain any outstanding and relevant VA treatment records from July 2013 onward from the VA medical facility in Wilmington, North Carolina referable to treatment received for the lumbar spine and right leg.

2. After records development is completed, afford the Veteran a VA orthopedic and neurological examination to (a) determine the nature and manifestations of the Veteran's right leg disability and (b) determine the current level of severity for the service-connected DDD of the lumbar spine.  A medical opinion is also requested with respect to the claim for service connection for a right leg disability.  

With respect to the right leg, the clinician should identify the current disability and/or underlying disease process.  All pertinent tests should be provided as necessary.  

Thereafter, the clinician is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that:

(a) the Veteran's right leg disability is related to any event in his military service, to include the July 2003 assessment of radiculopathy noted in his service treatment records; and
(b) the Veteran's right leg disability is causally related to DDD of the lumbar spine; or,
(c) the Veteran's right leg disability is aggravated by DDD of the lumbar spine  

"Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  If it is the clinician's opinion that there is aggravation, he or she should identify the baseline level of severity of the right leg disability prior to the onset of aggravation, if possible. 

The clinician is to specifically consider the following: (a) the Veteran's statements of record, to include his February 2015 Board hearing testimony, as to his symptoms of his right leg and lumbar spine disabilities, (b) service treatment records referable to the Veteran's complaints of right leg radiating pain/radiculopathy, see July 2003 STR, and (c) post-service medical evidence, to include the recently submitted lumbar spine active range of motion testing report from Columbus Regional.

With respect to the lumbar spine disability, the clinician should administer an examination to ascertain the current severity and manifestations of his service-connected DDD of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

In addition, the examiner should identify and describe all neurological manifestations of the service-connected lumbar spine disability and specifically whether the Veteran has neurological impairment in either lower extremity that is related to his service-connected lumbar spine disease.  For all neurological disorders associated with the disability, the examiner should report the necessary findings under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. Then, the record should again be reviewed and readjudicated by the AOJ, to include whether a temporary total rating is warranted past August 1, 2012 for DDD of the lumbar spine.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



